           Case 7:19-cv-08403-VB Document 45 Filed 10/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ X
JONATHAN KUHL,                                         :
                                                       :
                          Plaintiff,                   : Civil Action No.: 19-CV-8403
-against-                                              :
                                                       : CORPORATE DISCLOSURE STATEMENT
U.S. BANK TRUST NATIONAL                               :
ASSOCIATION, not in its individual capacity, :
but solely as owner trustee for Legacy                 :
Mortgage Asset Trust 2018GS-1;                         :
RUSHMORE LOAN MANAGEMENT                               :
SERVICES, LLC et al.                                   :
                                                       :
                          Defendants.
------------------------------------------------------ X

       PURSUANT TO RULE 7.1 of the Federal Rules of Civil Procedure, and to enable the

judges and magistrate judges of the court to evaluate possible disqualification or recusal, the

undersigned counsel for Defendants U.S. Bank National Association, not in its individual

capacity, but solely as owner trustee for Legacy Mortgage Asset Trust 2018GS-1, and Rushmore

Loan Management Services, LLC., certify that defendant U.S. Bank National Association, not in

its individual capacity, but solely as owner trustee for Legacy Mortgage Asset Trust 2018GS-1,

is an affiliate of U.S. Bank National Association which is a wholly-owned subsidiary of U.S.

Bancorp, a publicly held Delaware corporation traded on the New York Stock Exchange under

the symbol “USB.” No publicly held corporation owns ten percent or more of the stock of U.S.

Bancorp.

       Counsel further certifies that defendant Rushmore Loan Management Services, LLC is a

wholly-owned subsidiary of Roosevelt Management Company, LLC.               No publicly held

corporation owns ten percent or more of Rushmore Loan Management Services, LLC’s stock.
        Case 7:19-cv-08403-VB Document 45 Filed 10/15/20 Page 2 of 2




DATED: October 9, 2020             Knuckles, Komosinski & Manfro, LLP


                                   By:    /s/John E. Brigandi
                                   JOHN E. BRIGANDI, ESQ.
                                   50 Tice Blvd, Suite 180
                                   Woodcliff Lake, NJ 07677
                                   (201) 391-0370
                                   jeb@kkmllp.com




                                     2
